PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cappetta, Louis, J.
Application No. 16/455,701
Filed: June 27, 2019
For: AIR ASSISTED ROLL DOWN GAME

:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 27, 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed May 19, 2020. The issue fee was timely paid on May 21, 2020.  Accordingly, the application became abandoned on May 22, 2020.  A Notice of Abandonment was mailed July 21, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Inventor’s Oath/Declaration, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing.

Telephone inquiries concerning this decision should be directed to Schene Gray at (571) 272-2581.


/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions